DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status and Previous Actions
The petition to revive has been granted.  The final action mailed 16 June 2016 made an obviousness-type double patenting rejection.  This rejection has been overcome by a terminal disclaimer.  The non-final action mailed 4 November 2015 made a 103 rejection Kurtz in view of Whitney.  There is no discussion within the final action mailed 16 June 2016 of whether the Office found that  either the amendment or remarks filed 3 May 2016 overcame the 103 rejection.  This is an issue before the Office for consideration in the present action.

Claim Objections
Claims 2-4, 6-7 and 9-10 are objected to because of the following informalities:  Claim 2, for example, is awkwardly worded.  The Office suggests for claim 2: “The bottle of claim 1, wherein the at least one inwardly-protruded spiral guide extends circumferentially about the central axis about 180 degrees or more.” Similar amendments could be made to claims 3-4, 6-7 and 9-10 as these claims are awkwardly worded.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 11-14, 16-18 and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurtz (US 2006/0207961) in view of S.A.Whitney (US Patent No.31, 046).


 [Claim 1] Kurtz discloses a bottle for containing liquid, the bottle (see title and abstract) comprising: a single-piece glass body [0020] comprising a base, a cap-engaging portion and a neck (see annotated figure); the cap-engaging portion defining an opening of the bottle and configured to engage with a bottle cap; the neck comprising a top end (see annotated figure) and a bottom end (see annotated figure), the top end being adjacent the cap-engaging portion; the neck further comprising an inner surface that defines a channel between the top end (see annotated figure) and the bottom end (see annotated figure); the base extending from the bottom end of the neck and comprising a liquid-containing space therein (see annotated figure). Kurtz does not disclose at least one inwardly-protruded spiral guide formed on the inner surface of the neck.
Whitney discloses at least one inwardly-protruded spiral guide formed on the inner surface of the neck and configured to guide at least part of liquid to spirally flow through the channel when discharging liquid from the space, wherein the spiral guide generally spirally extends about a central axis of the bottle that passes through the channel and the space. One advantage or motivational factor would be to form a perfectly tight joint when a stopper is inserted. Based on the teaching of Whitney, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have at least one inwardly-protruded spiral guide formed on the inner surface of the neck.

    PNG
    media_image1.png
    740
    638
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    607
    432
    media_image2.png
    Greyscale
 

[Claim 2] Kurtz in view of Whitney discloses at least one inwardly-protruded spiral guide runs around the central axis at an angle about 180° or more (see Whitney spiral guide in annotated figure).
[Claim 3] Kurtz in view of Whitney discloses at least one inwardly-protruded spiral guide runs around the central axis at an angle about 270° or more (see Whitney spiral guide in annotated figure).
[Claim 4] Kurtz in view of Whitney discloses at least one inwardly-protruded spiral guide runs around the central axis at an angle about 360° or more (see Whitney spiral guide in annotated figure).
[Claim 11] Kurtz in view of Whitney discloses wherein the single-piece glass body further comprises a rim at the top end of the neck (rim of Kurtz), wherein the at least one inwardly-protruded spiral guide extends between the top end and the bottom end (spiral guide of Whitney).[Claim 12] Whitney discloses wherein in a cross-section taken in a plane parallel to the central axis the at least one inwardly-protruded spiral guide provides multiple peaks and multiple valleys, wherein two immediately neighboring ones of the multiple peaks have a generally uniform distance (see annotated figure).[Claim 13] Whitney discloses wherein the at least one inwardly-protruded spiral guide comprises two immediately neighboring peaks that generally spirally extend with a gap there between, wherein the gap is maintained generally uniformly over the extension thereof (see annotated figure).
[Claims 14] A glass bottle is transparent and reveals inwardly protruded features of the neck.  Additionally, perspective views include top perspective views looking downwardly into an open top of neck which reveals the inside of the neck and all features thereof. [Claim 16] Whitney discloses wherein with the presence of the at least one inwardly-protruded spiral guide, the neck comprises an undulating cross-sectional portion when the cross-section is taken in a plane parallel to the central axis.[Claim 17] Kurtz in view of Whitney discloses wherein a cross-section of the base taken in a planeperpendicular to the central axis is generally in a circular shape and has an inner diameter, wherein the base has a level at which the inner diameter is the largest, wherein the at least one inwardly-protruded spiral guide does not extend to the level at which the inner diameter is the largest.[Claim 18] Kurtz discloses wherein the base comprises a portion in which the inner diameter of a cross-section of the base gradually increases along the central axis away from the neck.[Claim 20] Whitney discloses wherein the inner surface of the neck with the at least one inwardly protruded spiral guide includes a general shape of a letter "C" or a reversed letter "C" in a cross-section taken in a plane parallel to the central axis (see annotated figure).[Claim 21] Kurtz in view of Whitney discloses the bottle of Claim 2; and liquid contained in the liquid-containing space of the base (see title “water containers” of Kurtz).[Claim 22] If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be predictable by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will obviously perform the claimed process.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurtz in view of Whitney as applied to claim 1 above, and further in view of Eiten (US 5833115).
	The combination of Kurtz in view of Whitney fails to disclose the depression on the outer surface that spirally extends.  Eiten teaches a molded container having a neck 17, Fig. 1-3 and 6 clearly disclose that the outer surface of the neck has an outwardly protruding rib forming a spiral thread, the cross section of Fig. 7 clearly discloses that the inner surface of the neck has an outwardly extending groove (as the reverse profile of the outwardly protruding rib) forming the valleys of an inwardly protruded (from the valleys) spiral guide on the inner surface of the neck.  The reverse profile of the inwardly protruded spiral guide is at least one depression on the outer surface of the neck that spirally extends and corresponds to  the at least one inwardly protruded spiral guide.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the molded glass of the bottle neck to be formed with spiral thread features on its inner and outer surfaces allowing the bottle to receive an externally threaded stopper or an internally threaded cap and allowing the material of the neck to be thinner, lighter and more cost effective due to a savings in material and forming costs.

Allowable Subject Matter
Claims 5-10, 19 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Terminal Disclaimer
	The terminal disclaimer has been accepted.

Response to Arguments
Applicant's arguments filed 3 May 2016 have been fully considered but they are not persuasive.  Applicant states on page 6 of the remarks filed 3 May 2016:

    PNG
    media_image3.png
    248
    677
    media_image3.png
    Greyscale

The outer surface of the neck of Kurtz is capable of engaging a cap and has the top opening of the bottle, the top end of the neck being adjacent the cap-engaging portion.  Applicant’s statement is not well taken.  Applicant should explain why the structure of Kurt is not capable of engaging a cap rather than submitting that features are not disclosed.  Applicant should recognize that a bottle cap is not being claimed in combination with the bottle.
	The cited claim language doesn’t need to be reproduced in a reference.  Only, the claimed structure needs to be disclosed.  A spiral passage disclosed by Whitney may be identified as a stopper-engaging portion that doesn’t discount its capability of guiding liquid to flow in a spiral path.  What does applicant think that the stopper (provided for the bottle) stops if not the flow of liquid? The spiral guide has the peaks claimed as those portions extending inwardly of the valleys.  Thus, an inwardly-protruded spiral guide.  The spiral guide has the valleys as those portions extending outwardly of the peaks.  Applicant was referred to an annotated figure for clear indication of the spiral guide.  However, applicant responded as if oblivious to the annotated figure as if applicant decided on his own without consideration of the written rejection of the Office action that the spiral guide structure was not disclosed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733